

CONSENT AND
FOURTH AMENDMENT TO CREDIT AGREEMENT


FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 29,
2008 (the “Fourth Amendment”) by and among NU HORIZONS ELECTRONICS CORP., a
Delaware corporation having its executive offices at 70 Maxess Road, Melville,
New York (the “Borrower”), each of the lenders that is a signatory thereto
identified under the caption “Lenders” on the signature pages to the Credit
Agreement (as defined below) (individually, a “Lender”, and collectively, the
“Lenders”), BANK OF AMERICA, N.A., a national banking association, as
Documentation Agent for the Lenders, JPMORGAN CHASE BANK, N.A., a national
banking association, as Syndication Agent for the Lenders, ISRAEL DISCOUNT BANK
OF NEW YORK, a New York bank, as Syndication Agent for the Lenders and CITIBANK,
N.A., a national banking association, as administrative agent for the Lenders
(the “Administrative Agent”).


RECITALS


The Borrower, the Lenders, the Documentation Agent, the Syndication Agents and
the Administrative Agent entered into an Amended and Restated Credit Agreement
dated as of January 31, 2007, as amended by a Consent and First Amendment to
Credit Agreement dated as of June 6, 2007, a Second Amendment dated as of
January 4, 2008 and a Third Amendment dated as of May 30, 2008 (collectively,
the “Credit Agreement”), pursuant to which certain financial accommodations were
made available to the Borrower.


The Borrower has requested that the Lenders and the Administrative Agent consent
to the additional time provided for herein to comply with Section 5.11 of the
Credit Agreement and modify certain of the terms set forth in the Credit
Agreement and the Lenders and the Administrative Agent are willing to grant such
consent and modify such terms but only upon and subject to the following terms
and conditions.


NOW THEREFORE, in consideration of the premises and mutual covenants and
promises exchanged herein, the parties hereto mutually agree as follows:


Section 1. Definitions. Except as otherwise defined in this Fourth Amendment,
terms defined in the Credit Agreement are used herein as defined therein.


Section 2. Consent. Subject to the satisfaction of the conditions precedent set
forth in Section 4 below, and notwithstanding anything to the contrary contained
in Section 5.11 of the Agreement, the Lenders consent to the Borrower having a
period of thirty (30) days after the Borrower’s purchase of all of the issued
and outstanding shares of C-88 A/S, a company incorporated under the laws of
Denmark, in accordance with the terms of the Agreement as amended to provide
evidence of the Acquisition and the pledge of 65% of such entity’s capital stock
to the Administrative Agent.
 
Section 3. Amendment. Subject to the satisfaction of the conditions precedent
specified in Section 4 below:
 

--------------------------------------------------------------------------------




(A) Section 1.1 of the Credit Agreement is hereby amended by deleting clause (i)
of the definition of “Permitted Acquisition” and substituting the following
therefor:


“(i) The total consideration, including the cash purchase price for such
Acquisition and any Funded Debt incurred or assumed in connection therewith,
does not exceed $15,000,000, nor exceed a total consideration of $20,000,000 in
the aggregate for Foreign Acquisitions and the aggregate total consideration for
all Acquisitions consummated during the Commitment Period does not exceed
$25,000,000;”


(B) Section 2.4 of the Credit Agreement is hereby amended by deleting same and
substituting the following therefor:


“2.4 Interest. Interest on each Revolving Credit Loan shall be at a per annum
rate to be elected by the Borrower, in accordance with Section 2.5 hereof, and
shall be either a fluctuating rate equal to the Prime Rate or, subject to
availability, the Reserve Adjusted LIBOR for Interest Periods selected by the
Borrower plus 1.50% for the period up to an including 8/28/08 and plus 1.75% for
the period commencing 8/29/08. Interest on each Prime Rate Loan shall be payable
monthly in arrears to the Administrative Agent for the pro rata benefit of the
Lenders, on the first Business Day of each month, commencing on the first such
day to occur after the pertinent Revolving Credit Loan is made and upon payment
in full thereof. Interest on each Eurodollar Loan shall be payable to the
Administrative Agent for the pro rata benefit of the Lenders in arrears (i) in
the case of Eurodollar Loans with Interest Periods of three months or less, at
the end of each applicable Interest Period and (ii) in the case of Eurodollar
Loans with Interest Periods of more than three months, on the numerically
corresponding day that falls three months after the beginning of such Interest
Period and at the end of the applicable Interest Period. Whenever the unpaid
principal balance of any Revolving Credit Loan shall become due and payable
(whether at the stated maturity thereof, by acceleration or otherwise) interest
shall thereafter be payable, on demand, to the Administrative Agent for the pro
rata benefit of the Lenders at the Involuntary Rate. Interest on each Revolving
Credit Loan shall be calculated on the basis of a year of 360 days for the
actual number of days elapsed.”


(C) Section 2.8(a) of the Credit Agreement is hereby amended by deleting same
and substituting the following therefor:
 
- 2 -

--------------------------------------------------------------------------------




“(a) Commitment Fees. As additional compensation for the Revolving Credit
Commitments, the Borrower agrees to pay to the Administrative Agent for the pro
rata benefit of the Lenders a commitment fee for the Commitment Period based on
the average daily unused portion of the Total Revolving Credit Commitment
(without reference to the Borrowing Base) which fee shall accrue at a rate of
.20% for the period up to and including 8/28/08 and at a rate of .25%
thereafter.”


(D) Section 6.1 of the Credit Agreement is hereby amended by deleting same and
substituting the following therefor:


“6.1 Capital Base. Maintain a minimum Capital Base, as defined herein, as at
5/31/08 and at the end of each fiscal quarter thereafter of at least the sum of
$124,000,000 plus 75% of cumulative consolidated quarterly net income of the
Borrower and its Subsidiaries after 5/31/08. In addition, 75% of the net
proceeds received by the Borrower or its Subsidiaries from any equity offering
will be added to the applicable Capital Base amount required as set forth above
for the next succeeding fiscal quarter and in each fiscal quarter thereafter.
Net losses, if any, will not be deducted from the applicable calculation of
Capital Base. Capital Base shall mean for the Borrower and its Subsidiaries on a
consolidated basis the sum of Tangible Net Worth plus Subordinated Debt.”


(E) Section 6.2 of the Credit Agreement is hereby amended by deleting same and
substituting the following therefor:


“6.2 Domestic Capital Base. Maintain a minimum Domestic Capital Base, as defined
herein, as at 5/31/08 and at the end of each fiscal quarter thereafter of at
least the sum of $116,000,000 plus 75% of cumulative consolidated quarterly net
income of the Borrower and its Domestic Subsidiaries after 5/31/08. In addition,
75% of the net proceeds received by the Borrower or its Domestic Subsidiaries
from any equity offering will be added to the applicable Domestic Capital Base
amount required as set forth above for the next succeeding fiscal quarter and in
each fiscal quarter thereafter. Net losses, if any, will not be deducted from
the applicable calculation of Domestic Capital Base. Domestic Capital Base shall
mean for the Borrower and its Domestic Subsidiaries on a consolidated basis the
sum of Tangible Net Worth plus Subordinated Debt, in each case, of the Borrower
and its Domestic Subsidiaries.”


- 3 -

--------------------------------------------------------------------------------




Section 4. Conditions Precedent. The consent set forth in Section 2 and the
amendments to the Credit Agreement set forth in Section 3 hereof shall become
effective, on the date of this Fourth Amendment, upon the execution and delivery
of this Fourth Amendment by the Borrower, the Administrative Agent and each of
the Lenders and the satisfaction of the following conditions:


(A) Certified Copies and Other Documents. The Administrative Agent shall have
received certificates of an officer of the Borrower and each Guarantor dated the
date of this Fourth Amendment certifying (x) no changes in their respective
certificates of incorporation or by-laws from the date of the Agreement or
attaching copies of any amendments, (y) true and correct copies of resolutions
adopted by the board of directors of the Borrower and each Guarantor(1)
authorizing the borrowings and the other extensions of credit from the Lenders
under the Agreement as amended hereby, the execution, delivery and performance
by the Borrower and each Guarantor of this Fourth Amendment, and any related
documents (2) approving forms in substantially execution form of this Fourth
Amendment, and any related documents and (3) authorizing officers of the
Borrower and each Guarantor to execute and deliver this Fourth Amendment, and
any related documents, and (z) the incumbency and specimen signatures of the
officers of the Borrower and each Guarantor executing any documents delivered to
the Administrative Agent or a Lender by the Borrower and each Guarantor in
connection herewith.


(B) Approval of the Administrative Agent and Agent’s Counsel. All other
documents and legal matters in connection with the transactions contemplated by
this Fourth Amendment shall be satisfactory in form and substance to the
Administrative Agent and its counsel.


Section 5. Representations and Warranties. The Borrower represents and warrants
to the Lenders that the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents are true and complete on the date of
this Fourth Amendment and as if made on and as of the date hereof (or, if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).


Section 6. Borrower’s Acknowledgments. The Borrower acknowledges and agrees that
the Borrower has no claims, counterclaims, offsets, or defenses to the Loan
Documents and the performance of the Borrower’s obligations thereunder or if the
Borrower did have any such claims, counterclaims, offsets or defenses to the
Loan Documents or any transaction related to the Loan Documents, the same are
hereby waived, relinquished and released in consideration of execution and
delivery of this Fourth Amendment.


Section 7. Acknowledgement of Guarantors. The Guarantors acknowledge and consent
to all of the terms and conditions of this Fourth Amendment and agree that this
Fourth Amendment and all documents executed in connection herewith do not
operate to reduce or discharge the Guarantors’ obligations under the Credit
Agreement or the other Loan Documents. The Guarantors further acknowledge and
agree that the Guarantors have no claims, counterclaims, offsets, or defenses to
the Loan Documents and the performance of the Guarantors’ obligations thereunder
or if the Guarantors did have any such claims, counterclaims, offsets or
defenses to the Loan Documents or any transaction related to the Loan Documents,
the same are hereby waived, relinquished and released in consideration of
execution and delivery of this Fourth Amendment.
 
- 4 -

--------------------------------------------------------------------------------




Section 8. Governing Law; Execution in Counterparts. Except as herein provided,
the Credit Agreement shall remain unchanged and in full force and effect. This
Fourth Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one and the same amendatory instrument and any
of the parties hereto may execute this Fourth Amendment by signing any such
counterpart. This Fourth Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
New York conflicts of laws principles).


Section 9. Amendment Fee. The Borrower agrees that in consideration for the
Lenders executing this Fourth Amendment, it shall pay a fee (the “Amendment
Fee”) to the Administrative Agent for the account of each Lender that executed
and delivered this Fourth Amendment on or prior to 5:00 p.m. (New York City
time) on August 29, 2008 (or such later time as the Borrower and the
Administrative Agent shall agree) in an amount equal to $75,000.00 to be shared
pro rata among the Lenders so executing and delivering this Fourth Amendment in
proportion to their Revolving Credit Commitments. The Amendment Fee shall be
earned upon the effective date of this Fourth Amendment and shall be payable on
September 3, 2008.


Section 10. Expenses, etc. The Borrower agrees to pay or reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of Certilman Balin Adler & Hyman, LLP) in connection with the
negotiation, preparation, execution and delivery of this Fourth Amendment and
the transactions contemplated hereby.


Section 11. Effective Date. This Fourth Amendment is dated for convenience as of
August 29, 2008 and shall be effective as of such date, on the delivery of an
executed counterpart to the Borrower upon satisfaction of the conditions
precedent contained in Section 4 hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
- 5 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be duly executed and delivered by their duly authorized
officers, all as of the day and year first above written.


Borrower:
   
NU HORIZONS ELECTRONICS CORP.
   
By:
/s/Kurt Freudenberg
 
Kurt Freudenberg
 
Executive Vice President, Treasurer and
 
Chief Financial Officer
   
Guarantors:
 
NIC COMPONENTS CORP.
   
By:
/s/Kurt Freudenberg
 
Kurt Freudenberg
 
Executive Vice President, Treasurer and
 
Chief Financial Officer
   
NU HORIZONS INTERNATIONAL CORP.
   
By:
/s/Kurt Freudenberg
 
Kurt Freudenberg
 
Executive Vice President, Treasurer and
 
Chief Financial Officer
   
TITAN SUPPLY CHAIN SERVICES CORP.
   
By:
/s/Kurt Freudenberg
 
Kurt Freudenberg
 
Executive Vice President, Treasurer and
 
Chief Financial Officer
   
RAZOR ELECTRONICS, INC.
   
By:
/s/Kurt Freudenberg
 
Kurt Freudenberg
 
Executive Vice President, Treasurer and
 
Chief Financial Officer

 
- 6 -

--------------------------------------------------------------------------------


 
NuXCHANGE B2B SERVICES, INC.
   
By:
/s/Kurt Freudenberg
 
Kurt Freudenberg
 
Executive Vice President, Treasurer and
 
Chief Financial Officer
   
Administrative Agent:
 
CITIBANK, N.A.,
as Administrative Agent
   
By:
/s/Richard Romano
 
Richard Romano
 
Senior Vice President
   
Documentation Agent:
 
BANK OF AMERICA, N.A.,
as Documentation Agent
   
By:
/s/Steven J. Melicharek
 
Steven J. Melicharek
 
Senior Vice President
   
Syndication Agent:
 
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
   
By:
/s/John K. Budzynski
Name:
John K. Budzynski
Title:
Senior Vice President
   
ISRAEL DISCOUNT BANK OF NEW YORK, as Syndication Agent
   
By:
/s/Jeffrey S. Ackerman
Name: 
Jeffrey S. Ackerman
Title:
Senior Vice President
   
By:
/s/Barry Solomon
Name:
Barry Solomon
Title:
First Vice President

 
- 7 -

--------------------------------------------------------------------------------




Notice Addresses:
Lenders:
     
CITIBANK, N.A.
CITIBANK, N.A.
730 Veterans Memorial Highway
   
Hauppauge, NY 11788
By:
/s/Richard Romano
   
Richard Romano
   
Senior Vice President
     
JPMORGAN CHASE BANK, N.A.
JPMORGAN CHASE BANK, N.A.
395 North Service Road, Floor 3
   
Melville, NY 11747
By:
/s/John K. Budzynski
 
Name:
John K. Budzynski
 
Title:
Senior Vice President
     
ISRAEL DISCOUNT BANK OF NEW YORK
ISRAEL DISCOUNT BANK OF NEW YORK
511 Fifth Avenue
   
New York, NY 10017
By:
/s/Jeffrey S. Ackerman
 
Name:
Jeffrey S. Ackerman
 
Title:
Senior Vice President
       
By:
/s/Edward Behnen
 
Name: 
Edward Behnen
 
Title:
AVP
     
BANK OF AMERICA, N.A.
BANK OF AMERICA, N.A.
1185 Avenue of the Americas
   
New York, NY 10036
By:
/s/Steven J. Melicharek
 
Steven J. Melicharek
 
Senior Vice President
     
SOVEREIGN BANK
SOVEREIGN BANK
330 South Service Road
   
Melville, NY 11747
By:
/s/Christine Gerula
   
Christine Gerula
   
Senior Vice President
     
HSBC BANK USA, NATIONAL
HSBC BANK USA, NATIONAL
ASSOCIATION
ASSOCIATION
534 Broad Hollow Road
   
Melville, NY 11747
By:
/s/Christopher J. Mendelsohn
   
Christopher J. Mendelsohn
   
First Vice President

 
- 8 -

--------------------------------------------------------------------------------


 
CAPITAL ONE, N.A.,
CAPITAL ONE, N.A.,
275 Broadhollow Road
formerly known as North Fork Bank
Melville, NY 11747
     
By:
        
Kevin Brown
   
Senior Vice President
     
BANK LEUMI USA
BANK LEUMI USA
562 Fifth Ave.
   
New York, NY 10036
By:
/s/Eric A. Halpern
 
Name: 
Eric A. Halpern
 
Title:
Senior Vice President
     
NEW YORK COMMERCIAL BANK
NEW YORK COMMERCIAL BANK
1 Jericho Plaza
   
Jericho, NY 11753
By: 
/s/ Robert T. Stratford, Jr.
   
Robert T. Stratford, Jr.
   
Senior Vice President

 
- 9 -

--------------------------------------------------------------------------------

